      Case 5:17-cv-00177-C Document 32 Filed 02/05/19              Page 1 of 1 PageID 166

                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                                LUBBOCK DIVISION


 ZACHARY DON GILLASPIE,                            §
                                                   §
                                     Petitioner,   §
                                                   §
 V.                                                §   CIVILACTIONNO. 5:17-CV-00177-C
                                                   §
 LORIE DAVIS , Director,                           §
 Texas Department of Criminal Justice,             §
 Correctional Institutions Division,               §
                                                   §
                                Respondent.        §

                                            JUDGMENT

       For the reasons stated in the Court's Order of even date,

       IT IS ORDERED, ADJUDGED, AND DECREED that the above-styled and -numbered

cause is dismissed with prejudice.

       Dated February /    , 2019.
